                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

FERNANDO NUNEZ, JR.,                         )       Civil Action No. 3: 18-cv-165
                                             )
                       Plaintiff,            )       District Judge Kim R. Gibson
                                             )       Magistrate Judge Lisa Pupo Lenihan
               V.                            )
                                             )
MARK BORSTNAR,                               )       ECF Nos. 20, 47, 51 & 53
RY AN WHIT ACRE,                             )
KEVIN TURNER,                                )
                                             )
                      Defendants.            )

                                    MEMORANDUM ORDER

       This civil action was commenced in the Court of Common Pleas of Somerset County and

was removed to this Court on August 22, 2018. See Notice of Removal and Attachments at ECF

No. 1. The case was referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial

proceedings in accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(l), and Local

Rules of Court 72.C and 72.D.

       The Magistrate Judge's Report and Recommendation (ECF No. 60), filed on September

12, 2019, recommended that the Motion to Dismiss/Motion for Summary Judgment on the issue

of exhaustion of administrative remedies filed by Defendants Mark Borstnar, Ryan Whitacre,

and Kevin Turner be denied. It was further recommended that that the Motion to Join

Defendants and Additional Claims (ECF No. 47), Motion to Compel Limited Discovery (ECF

No. 51) and Motion for Leave to Amend (ECF No. 53) filed by Plaintiff Fernando Nunez, Jr. be

granted. The parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C.

§ 636(b)(l)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, that they had fourteen (14)

days to file any objections, and that unregistered ECF users were given an additional three (3)

days pursuant to Federal Rule of Civil Procedure 6(d). Objections for registered ECF users were
due by September 26, 2019. Objections for unregistered ECF Users were due by September 30,

2019. (ECF No. 30.) No objections have been filed.

       After review of the pleadings, documents in the case, together with the Report and

Recommendation, the following Order is entered:

       AND NOW, this ,IT.y of September, 2019,

       IT IS HEREBY ORDERED that the Motion to Dismiss/ Motion for Summary

Judgment on the issue of exhaustion of administrative remedies filed by Defendants Mark

Borstnar, Ryan Whitacre, and Kevin Turner is DENIED.

       IT IS FURTHER ORDERED that the Motion for Leave to Amend (ECF No. 53) and

Motion to Join Defendants and Additional Claims (ECF No. 47) filed by Plaintiff Fernando

Nunez, Jr. is GRANTED. The CLERK OF COURT IS ORDERED to docket the Second

Amended Complaint at ECF No. 53-1.

       IT IS FURTHER ORDERED that Motion to Compel Limited Discovery (ECF No. 51)

is GRANTED. Defendants are ORDERED TO PROVIDE to Plaintiff his ICARs (Inmate

Cumulative Adjustment Records) from September 1, 2018 through December 31, 2018.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 60) of

Magistrate Judge Lenihan, dated September 12, 2019, is adopted as the Opinion of the Court.




                                                   Kim R. Gibson
                                                   UNITED ST ATES DISTRICT JUDGE
cc:    Fernando Nunez, Jr.
       FM-8959
       SCI Mahanoy
       301 Morea Road
       Frackville, PA 17932



                                              2
